TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00715-CR


Jack Carlton Wilkin Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-07-475, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


O R D E R
PER CURIAM
		The reporter's record is overdue.  The record was originally due to be filed on
January 14, 2008.  Responding to a notice of late record, reporter Mary Scopas Braun on
March 5, 2008, requested a 60-day extension of time to file the record until May 5, 2008.  As of the
date of this order, no record has been filed and no request for further extension has been filed.
		The reporter, Mary Scopas Braun, is ORDERED to file the reporter's record on or
before September 3, 2008.  See Tex. R. App. P. 37.3(a)(2).  No further extensions will be granted.
		It is ORDERED July 17, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop